Citation Nr: 0925952	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-32 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for spontaneous C5-6 
cervical ankylosis, status post vertebrae compression 
fracture, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied an increased rating, and 
continued the 30 percent evaluation for spontaneous C5-6 
cervical ankylosis, status post vertebrae compression 
fracture. 

In his appeal the Veteran requested a hearing.  In April 2009 
the Veteran was advised that he had been scheduled for a 
Board hearing in May 2009.  In an April 2009 letter the 
Veteran informed the RO that he was unable to attend his 
scheduled hearing due to health problems.  No request for 
another hearing was made.  

In a June 2009 statement, the Veteran's representative argued 
that there was a clear and unmistakable error in the November 
1989 rating decision, which granted service connection for a 
C5 compression fracture with limited motion and assigned an 
initial 10 percent evaluation.  The Veteran's representative 
contends that a separate 10 percent evaluation under 
Diagnostic Code 5285 for demonstrable vertebral deformity 
should have been granted.  The issue is referred to the RO 
for further development. 


FINDING OF FACT

Throughout the appeal period, the service connected 
spontaneous C5-6 cervical ankylosis, status post vertebrae 
compression fracture, has been manifested by no more than 
favorable ankylosis; range of motion measured at no worse 
than 30 degrees flexion, 5 degrees extension, 20 degrees 
bilateral lateral flexion, 5 degrees left lateral rotation, 
and 15 degrees right lateral rotation; no abnormal mobility 
requiring neck brace (jury mast), or cord involvement 
associated with the compression fracture at C5-C6; no 
demonstrable deformity of vertebral body; no neurological 
defects; no evidence of incapacitating episodes of prescribed 
bedrest by a physician and required treatment by a physician 
for a period greater than four weeks; and no complete bony 
fixation of the spine. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
spontaneous C5-6 cervical ankylosis, status post vertebrae 
compression fracture, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5237 (effective September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (effective 
prior to September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated July 2003.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent notification was 
provided to the Veteran after the initial adjudication, in a 
November 2006 supplemental statement of the case, and a June 
2008 letter that, in particular, provided notice of how 
disability ratings are assigned and included the specific 
rating criteria pertaining to cervical ankylosis.  These 
letters were followed by a September 2008 Supplemental 
Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating 

The Veteran's current appeal arises from a June 2003 claim 
for an increased rating for his C5-6 cervical ankylosis. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as 'staged' 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The schedule for ratings of the cervical spine is found at 38 
C.F.R. § 4.71a.  The Veteran's cervical spine was previously 
evaluated under the old criteria for ankylosis of the 
cervical spine, Diagnostic Code 5287, and the old criteria 
for limitation of motion of the cervical spine, Diagnostic 
Code 5290.  During the course of the Veteran's claim, the 
schedular criteria for evaluation of the cervical spine were 
changed effective September 26, 2003.  The Veteran was 
provided the old and revised criteria in the September 2005 
statement of the case. 

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post- 
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
3-2000.  As such, the 'old' rating criteria for the cervical 
spine may be applied for the entire period of the claim while 
the 'new' criteria may be applied only from the effective 
date of the regulatory change.

An August 2003 VA examination shows the Veteran complained of 
difficulty sleeping with discomfort at night, occasional 
dizziness if he tried to look up, pain in the neck down into 
the trapezium, and he denied any radicular symptoms.  The 
Veteran was found to manifest 30 degrees of flexion, 20 
degrees of extension, 30 degrees of left side rotation and 50 
degrees of right side rotation.  His neurological evaluation 
remained unchanged with no evidence of nerve root impairment.  
The x-ray study revealed a C5 compression fracture and C5-6 
ankylosis.  The Veteran was diagnosed with C5 compression 
fracture, C5-6 spontaneous cervical ankylosis, and diminished 
range of motion of the cervical spine. 

An October 2006 VA examination shows the Veteran complained 
of limited range of motion.  He reported stiffness in his 
neck, difficulty rotating his head, and pain with movement of 
his spine but no particular increase in pain.  He reported 
pain in his arms but it did not appear to be radicular.  The 
Veteran reported he did not take any medication or use a neck 
brace.  He reported his daily activities were affected as he 
had to quit playing golf and had limited ability to look 
behind him while operating a tractor.  He stated that he 
retired from his job as a school bus driver due to his 
limitation of range of motion of his neck.  The examiner 
found the Veteran to manifest 30 degrees of flexion, 
extension of 5 degrees, left and right lateral flexion to 20 
degrees each, with left lateral rotation of 5 degrees and 
right lateral rotation of 15 degrees.  Range of motion was 
limited by stiffness in his neck and not due specifically to 
pain.  Repeated flexion, extension, and rotation of the head 
produced no increase in pain, weakness or fatigue.  There was 
no indication of weakness or radiculopathy of the upper 
extremities.  The Veteran had normal deep tendon reflexes of 
the biceps tendons in the upper extremities bilaterally.  The 
x-ray taken in conjunction with the examination demonstrated 
degenerative straightening, and advanced multilevel 
spondylotic degenerative changes in the cervical spinal 
vertebrae and discs.  There were no bony lesions, fractures 
or dislocation.  The soft tissues of the neck and 
prevertebral tissues were within normal limits.  

No VA or private treatment records were submitted for the 
time period on appeal. 

The Veteran's service connected spontaneous C5-6 cervical 
ankylosis, status post vertebrae compression fracture, is 
rated as 30 percent disabling.  Under the old criteria, in 
effect prior to September 26, 2003, for Diagnostic Code 5287 
a 30 percent evaluation is warranted for favorable ankylosis 
of the cervical spine and a 40 percent evaluation is 
warranted for unfavorable ankylosis of the cervical spine.  
As there is no evidence of unfavorable ankylosis of the 
cervical spine, a 40 percent evaluation is not warranted 
under Diagnostic Code 5287.  The Board notes that while two 
cervical spinal segments are ankylosed, the cervical spine 
itself is not ankylosed, or immobilized; the Veteran has 
motion, although severely limited, in his neck.

Under pre-September 26, 2003 criteria for Diagnostic Code 
5290, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine.  A 20 percent 
evaluation is warranted for moderate limitation of motion of 
the cervical spine.  A 30 percent evaluation is warranted for 
severe limitation of motion of the cervical spine.  The words 
'severe,' 'moderate,' and 'slight' are not defined in the VA 
Schedule for Rating Disabilities.  Rather it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
Veteran for impairment in earning capacity, functional 
impairment, etc.  The Veteran is currently receiving a 30 
percent evaluation for his cervical ankylosis.  There is no 
criterion under Diagnostic Code 5290 which provides for an 
evaluation greater than 30 percent. 

Under Diagnostic Code 5285 for residuals of fracture of 
vertebra, a 60 percent evaluation is warranted for fracture 
of vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  A 100 percent rating is 
warranted for fracture of vertebra with cord involvement, 
bedridden, or requiring long leg braces. The criteria also 
states that in other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Note: both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment. 

There is no evidence of abnormal mobility requiring neck 
brace (jury mast), or evidence of cord involvement associated 
with the compression fracture at C5-C6, therefore neither a 
60 or 100 percent evaluation is warranted under Diagnostic 
Code 5285.  As x-rays showed no evidence of a demonstrable 
deformity of a vertebral body, an additional 10 percent 
evaluation is not warranted, under Diagnostic Code 5285.  

Diagnostic Code 5293 for intervetebral disc syndrome is 
evaluated on either the total duration of incapacitating 
episode over the past 12 months or by combining separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  As there are no neurological manifestations, 
separate evaluations are not warranted.  To warrant a 40 
percent rating based on intervertebral disc syndrome, there 
must be medical evidence that the Veteran's neck disability 
is manifest by incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  Note (1) 
for purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervetebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective prior to September 26, 
2003.  The Veteran does not meet the criteria as the medical 
evidence does not show that he has been prescribed bedrest by 
a physician and required treatment by a physician for a 
period greater than four weeks.

The other diagnostic code in effect prior to September 26, 
2003 addressing the cervical spine is Diagnostic Code 5286 
for complete bony fixation of the spine.  As there is no 
evidence of complete bony fixation of the spine, Diagnostic 
Code 5286 is not for application.  

The Veteran contends that he is entitled to a separate 
evaluation for arthritis of the neck.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Prior to the change in the 
regulations, limitation of motion of the cervical spine was 
rated under Diagnostic Code 5290.  Since the change in 
regulations, limitation of motion of the cervical spine is 
rated under Diagnostic Codes 5235-5243.  The Veteran's rating 
under ankylosis is predicated on limitation of motion, 
therefore a separate rating for arthritis would be considered 
pyramiding as arthritis is also rated based on limitation of 
motion.  38 C.F.R. § 4.14.  Both the old and new criteria 
rate arthritis based on limitation of motion. 

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine requires that a neck 
disability be evaluated under whichever method results in the 
higher evaluation, when all disabilities are combined, under 
38 C.F.R. § 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the General Rating 
Formula, a 30 percent evaluation contemplates forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  
Note (4) indicates that range of motion measurements should 
be rounded to the nearest five degrees.  Note (5) stipulates 
that for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or entire 
spine is fixed in flexion or extension and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 through 5242, effective September 26, 
2003.

Effective September 26, 2003, the criteria concerning 
intervertebral disc syndrome rated on the basis of 
incapacitating episodes remained the same but were 
reclassified as Diagnostic Code 5243.  As discussed above, as 
there is no evidence of prescribed bedrest by a physician or 
required treatment by a physician for a period greater than 
four weeks, the Veteran does not warrant a 40 percent 
evaluation under Diagnostic Code 5243.

Under Diagnostic Codes 5235, and 5237, in order to warrant a 
40 percent evaluation there must be unfavorable ankylosis of 
the entire cervical spine.  As the October 2006 VA 
examination does not show an unfavorable ankylosis of the 
entire cervical spine, a 40 percent evaluation is not 
warranted. 

The spine diagnostic criteria allow for a separate 
neurological rating.  The August 2003 VA examination shows 
the Veteran had subjective complaints of pain in the neck 
down into the trapezium, however he denied any radicular 
symptoms.  His neurological evaluation found no evidence of 
nerve root impairment.  The October 2006 VA examination shows 
the Veteran reported pain in his arms but it did not appear 
to be radicular.  There was no indication of weakness or 
radiculopathy of the upper extremities bilaterally.  A 
separate neurological evaluation is not warranted. 

The Veteran genuinely believes that his spontaneous C5-6 
cervical ankylosis, status post vertebrae compression 
fracture, should be rated higher than the currently assigned 
evaluation.  He is competent to report his symptomatology.  
However, the Board is bound by the rating schedule and the 
Veteran's opinion is outweighed by the objective findings on 
examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board notes that the examinations were 
accomplished by qualified health professionals who recorded 
his complaints and symptoms, the objective findings on 
examination and the effects of his disability on his 
occupational and social functioning.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain in the cervical spine, 
affecting his ability to do physical activities.  Any 
functional impairment in the cervical spine, however, already 
has been considered by the 30 percent rating assigned under 
relevant Diagnostic Codes.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

The Veteran is assigned a 30 percent rating for the cervical 
spine based on limitation of motion of the cervical spine.  
The level of impairment in the cervical spine has been 
relatively stable throughout the appeals period, or at least 
has never been worse than reflected by the ratings assigned.  
Therefore, an application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008)).  However, there has been no showing that the 
service-connected cervical disability under consideration 
here has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or has 
otherwise render impracticable the application of the regular 
scheduler standards.  While the Veteran reported at his 
October 2006 VA examination that he retired from his job as a 
bus driver because of his limitation of motion of his neck, 
his claim is not entirely consistent as he had previously 
reported in October 2005 that he was unable to work as a 
school bus driver due to two heart attacks and two open heart 
surgeries.  There is no doubt that the Veteran has 
significant impairment of the neck which results in certain 
work restrictions.  However, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an increased evaluation for spontaneous C5-6 
cervical ankylosis, status post vertebrae compression 
fracture, in excess of 30 percent is denied. 




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


